Exhibit 10.1

TERM SHEET - DRAFT

 

WHEREAS Zeff Capital, L.P. (together with its affiliates, “Zeff”) seeks
reimbursement of the costs incurred by it and on its behalf as part of its
solicitations in 2018 and 2019 in connection with the annual meetings of
stockholders of TSR, Inc. (“TSR”). The costs incurred by Zeff in connection with
the litigation initiated by and against TSR, as well as the negotiation,
execution and enforcement of the Settlement and Release Agreement, dated as of
August 30, 2019, by and between TSR, Zeff and certain other parties and the
Share Repurchase Agreement, dated as of August 30, 2019, by and between TSR,
Zeff and certain other parties, are inextricably linked with, and form a part
of, the costs incurred by or on behalf of Zeff in connection with its
solicitations.

WHEREAS Zeff has incurred costs in the amount of approximately $1,132,778
related to the matters.

WHEREAS TSR Inc. seeks to close out the matter regarding the proxy solicitation,
recognizes the value for all its shareholders in replacing the former Board of
Directors, and believes it is appropriate and in shareholders’ interest to
reimburse the costs Zeff incurred.

WHEREAS both parties have agreed to a settlement of $900,000 structured to be
paid as follows:

Payment One of $300,000 due by June 30, 2021;

Payment Two of $300,000 due by June 30, 2022;

Payment Three of $300,000 due by June 30, 2022, which shall be payable at the
Board’s option of cash or common stock of TSR based on the volume weighted
average price for the preceding 30 days at the time of the Board’s decision or
June 30,2022, at the latest.

Interest: There shall be no interest due on the settlement.

Cash Flow Sweep: If any of the Payments would be in excess 30% of trailing
twelve month EBITDA, TSR Inc. shall have the option to defer the amount of
payment in excess of trailing twelve month EBITDA by one year.

Payments Shall Not Cause a Breach of Covenants: If any of the Payments would
cause any default or covenant breach with senior secured lenders including
Access Capital, TSR Inc. shall have the options to defer the Payment until the
Payment would not cause such a breach.

 

 

 



  ZEFF CAPITAL, L.P.             By: Zeff Holding Company, LLC, as     general
partner             By: /s/ Daniel Zeff       Daniel Zeff (Manager)            
Date: 4/1/20              TSR Inc.             By: /s/ Brad Tirpak       Brad
Tirpak (Chairman of the Board)             Date: April 1, 2020  



 

 

